Citation Nr: 1812456	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2014 and May 2015, the Board remanded this case for additional development.  The case is now again before the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In its May 2015 remand, the Board noted no VA opinion had been obtained to address whether the Veteran's hypertension had been aggravated by any of his service-connected disabilities.  As such, the Board instructed the AOJ to obtain such an opinion from a VA physician following a review of the Veteran's claims file.

A medical opinion was obtained from a VA Physicians' Assistant (PA) in June 2015.  An additional opinion was obtained from a VA physician in October 2015.  Both the PA and physician found that the Veteran's hypertension had not been caused or aggravated by any of his service-connected disabilities.  Each opinion was premised, at least in part, on the opinion authors' findings that the Veteran had first been diagnosed with hypertension in April 2010.  

However, a review of the record shows that in an October 1988 treatment note, the Veteran was noted to have some "mild postural hypertension."  In April 2001, an assessment of hypertension was provided and the condition was noted to be part of the Veteran's past medical history.  In November 2007, an assessment of hypertension was again provided and the condition was again noted to be part of the Veteran's past medical history.

These treatment notes were not addressed by the June 2015 or October 2015 VA examiners.  It is unclear what impact, if any, these pre-April 2010 notations related to hypertension would have had on the examiners' opinions, had they been reviewed and addressed.  Under these circumstances, the Board finds a remand is warranted in order to obtain an addendum opinion from the October 2015 examiner, or from another qualified examiner.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to the physician who authored the October 2015 VA opinion of record, or to another qualified examiner if he is not available.  If the examiner determines an additional examination is indicated, such an examination should be scheduled.
 
Following a review of the relevant records and lay statements, and an additional examination if indicated, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to any of his service-connected disabilities, including non-Hodgkin's lymphoma, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, L2 compression fracture and concavities with multilevel degenerative disc disease, and/or scars.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension has been aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities, including non-Hodgkin's lymphoma, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral upper and lower extremities, L2 compression fracture and concavities with multilevel degenerative disc disease, and/or scars.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to:

a) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability or disabilities.

In providing his or her opinions, the examiner must address post-service treatment records showing that (a) in October 1988, the Veteran was noted to have "mild postural hypertension," (b) in April 2001, an assessment of hypertension was provided and the condition was noted to be part of the Veteran's past medical history, and (c) in November 2007, an assessment of hypertension was provided and the condition was noted to be part of the Veteran's past medical history.

If the examiner determines the treatment notes referenced above do not impact the October 2015 VA opinion, he or she must explain why not.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




